DETAILED ACTION
This office action is in response to the amendment filed March 23, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance:  The prior art fails to disclose or render obvious the claimed combination including an aftertreatment system comprising: a diesel particulate filter (DPF) disposed downstream of the DOC to receive exhaust gases and operatively configured to trap particulate matter from the exhaust gases; a primary selective catalytic reduction (SCR) catalyst disposed downstream of the DPF, the primary SCR catalyst operatively configured to reduce nitrogen oxides (NOx) to nitrogen (N2) and water (H2O) during an running mode of the aftertreatment system; and a supplemental SCR catalyst disposed upstream of and close-coupled to the DOC to receive raw exhaust gases, the supplemental SCR catalyst operatively configured to reduce nitrogen oxides (NOx) to nitrogen (N2) and water (H2O) during a startup mode of the aftertreatment system; wherein the DPF is an un-catalyzed bare DPF configured for passive regeneration in the presence of nitrogen dioxide (NO2) oxidized in part by the DOC.
The following is an examiner's statement of reasons for allowance:  The prior art fails to disclose or render obvious the claimed combination including a compact module for after treatment . 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of two patents:
	Grabrielsson et al. (Pat. No. 10399036), and Udd et al. (Pat. No. 2014/0363358), all discloses an exhaust gas purification for use with an internal combustion engine. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        June 18, 2021